Matter of Saoulis v New York City Envtl. Control Bd. (2018 NY Slip Op 04330)





Matter of Saoulis v New York City Envtl. Control Bd.


2018 NY Slip Op 04330


Decided on June 13, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 13, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
JOHN M. LEVENTHAL
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON, JJ.


2016-02440
 (Index No. 12403/13)

[*1]In the Matter of Peter Saoulis, appellant, 
vNew York City Environmental Control Board, respondent.


Leavitt & Kerson, Forest Hills, NY (Paul E. Kerson of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Richard Dearing and Megan E.K. Montcalm of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to vacate fines assessed against the petitioner by the New York City Environmental Control Board, the petitioner appeals from a judgment of the Supreme Court, Queens County (Robert J. McDonald, J.), entered January 25, 2016. The judgment denied the petition and dismissed the proceeding.
ORDERED that the judgment is affirmed, with costs.
Upon attending the closing of the sale of a condominium unit that he owned, the petitioner was advised that there was in excess of $132,000 in outstanding fines against him which had been assessed by the New York City Environmental Control Board (hereinafter ECB) in connection with other real property he owned. He paid the outstanding fines so that the closing could be consummated, but then commenced this CPLR article 78 proceeding, contending that he did not receive notice of the violations and that the fines imposed were arbitrary and capricious.
The proceeding was properly dismissed on the ground that the petitioner failed to exhaust his administrative remedies (see Matter of New York Youth Club v New York City Envtl. Control Bd., 131 AD3d 615, 616; Matter of Gottlieb v City of New York, 126 AD3d 903; Matter of Vataksi v Environmental Control Bd., 107 AD3d 905).
The petitioner's remaining contentions either are improperly raised for the first time on appeal or need not be reached in light of our determination.
SCHEINKMAN, P.J., LEVENTHAL, MILLER and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court